Citation Nr: 0919673	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, a skin 
condition, insomnia, gas and asthma to include as a result of 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1974 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  A review of the record shows the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in January 2004.  He was notified 
that the VCAA applied to all elements of a claim in March 
2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

For VA compensation purposes the term "Persian Gulf 
veteran" means a Veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1) (2008).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

In this case, the Veteran contends that he has Gulf War 
Syndrome and that his service in Turkey during the Persian 
Gulf War included travel to Kuwait and Iraq.  He stated his 
duties included delivering mail to units serving in the 
desert when his subordinate was unable to perform this task.  
His NGB Form 22 reflects that at the time of his separation 
from service, his primary military occupational specialty 
(MOS) was a financial specialist, with a secondary MOS as a 
personnel administrative specialist.  The Board notes that 
service records indicate service in Southwest Asia (Turkey) 
from May 21, 1991, to June 29, 1991, without indication of 
travel to Kuwait or Iraq.  

Service treatment records are negative for complaints, 
diagnosis, or treatment for headaches, a skin condition, 
insomnia, gas, or asthma.  VA examinations in April 2006 
included diagnoses of dermatitis of an undetermined type and 
irritable bowel syndrome/gastroesophageal reflux disease with 
residuals, as well as, hepatitis C, type II diabetes 
mellitus, and allergic rhinitis.  No opinions as to etiology 
were provided.  An April 2006 VA mental disorders examination 
report noted the Veteran complained of interrupted sleep and 
bad dreams.  A neurological disorders examination in 
April 2006 included a diagnosis of tension headaches without 
opinion as to etiology.  As the Veteran is shown to developed 
chronic symptoms without clear opinion as to etiology, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that 
additional information is required prior 
to VA action to assist him in verifying 
his service in the Southwest Asia theater 
of operations for VA compensation 
purposes.  He should be notified that if 
he provides sufficient information for a 
records search (such as specific unit 
information and dates within a three 
month range, or duty orders) VA may 
assist him in obtaining records 
associated with his claim or that he may 
also submit additional evidence in 
support of his claim.  Upon receipt of 
any such evidence, additional VA action 
should be taken as required by VA law, to 
include obtaining the veteran's complete 
service personnel records, including any 
travel orders..

2.  If, and only if, evidence is obtained 
indicating the Veteran is a Persian Gulf 
Veteran for VA compensation purposes, he 
should be afforded a VA medical 
examination.  All indicated tests and 
studies are to be performed.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Medical 
Examinations, utilizing the Gulf War 
Guidelines.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The medical 
specialist is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the Veteran 
has any signs of symptoms of an 
undiagnosed illness.  All indicated 
examinations, tests, and studies are to 
be performed.

Opinions should be provided based on the 
results of a review of the medical 
evidence of record and sound medical 
principles.  All findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



